Matter of Goldson (Commissioner of Labor) (2017 NY Slip Op 05499)





Matter of Goldson (Commissioner of Labor)


2017 NY Slip Op 05499


Decided on July 6, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 6, 2017

524105

[*1]In the Matter of the Claim of NATALIE GOLDSON, Appellant. COMMISSIONER OF LABOR, Respondent.

Calendar Date: May 9, 2017

Before: McCarthy, J.P., Garry, Devine, Clark and Aarons, JJ.


Rohit Kumar, Volunteers of Legal Services, New York City, for appellant.
Eric T. Schneiderman, Attorney General, New York City (Gary Leibowitz of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 12, 2016, which denied claimant's application for reopening and/or reconsideration of a prior decision.
Decision affirmed. No opinion.
McCarthy, J.P., Garry, Devine, Clark and Aarons, JJ., concur.
ORDERED that the decision is affirmed, without costs.